DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 14, 18 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driessen (US 2010/0001492).
In re claim 1, Driessen teaches a carrier adjusting mechanism applied to a stroller for providing a carrier adjusting function (fig. 4), the stroller comprising a stroller frame and a carrier, the carrier adjusting mechanism comprising: a base (249) connected to the stroller frame; a locking structure (bottom part of 62) connected to the carrier and pivoted to the base to be rotatable at least between a first position and a second position relative to the base (fig. 4, 7a-c); a locking device (291- 294) disposed between the base and the locking structure, the locking device comprising a first engaging structure (291), a second engaging structure (292, 293), and a locking member (294), the first engaging structure and the second engaging structure being disposed on one of the base and the locking structure (fig. 7a), the locking member (294) being disposed on the other of the base and the locking structure (fig. 7a), the locking member being selectively engaged with the first engaging structure to fix the locking structure at the first position or engaged with the second engaging structure to fix the locking structure at the second position (par. 91, fig. 7a-b); and a release actuator 
In re claim 2, Driessen teaches a top portion of the base abuts against the locking structure (fig. 7a-b), the locking member is a protruding block (294), and the first engaging structure and the second engaging structure are slot structures for cooperatively forming the top portion of the base (fig. 7a-c).
In re claim 3, Driessen teaches the release actuator (66) is connected to the locking device via a link member (connection between 66 and spring 295; fig. 7a-c), a first end of the link member is fixedly connected to the release actuator, and a second end of the link is fixedly connected to the locking member (fig. 7a-c).
In re claim 7, Driessen teaches the locking device further comprises a driving member (295) disposed in the locking structure or the base, the locking member is movably disposed on the driving member, the release actuator is connected to the driving member, and the release actuator drives the locking member via the driving member to be disengaged from the first engaging structure or the second engaging structure (par. 91).
In re claim 14, Driessen teaches a limiting structure (sidewalls of slots 291-293) disposed between the locking structure and the base for limiting a rotation range of the locking structure relative to the base.
In re claim 18, Driessen teaches a blocking member (90) disposed on the locking structure and movable relative to the locking structure between a blocking position and 
In re claim 25, Driessen teaches the release actuator is a rotation button, a press button, or a push button (sleeves 66, 67 act as push buttons).
Allowable Subject Matter
Claim 4-6, 8-13, 15-17, 19-24 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EREZ GURARI/           Primary Examiner, Art Unit 3618